Appellant bases his motion for rehearing solely upon the insufficiency of the testimony, and in view of his insistence we have again carefully examined the facts. We regret that we cannot agree with appellant's contention that his identity is not fully shown by the State witness as being the party who sold him the liquor in question. In addition to his identification based on appearance, dress, etc., which would seem sufficient alone, we note that the witness testified that the young man from whom he bought the liquor, stuttered. From the testimony of other witnesses it is made to appear that appellant stuttered. We have no difficulty in concluding upon a careful examination of the facts that the conclusion of the jury is sufficiently supported.
The motion for rehearing will be overruled.
Overruled. *Page 337